Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00186-CV

                                   Leticia R. BENAVIDES,
                                           Appellant

                                             v.
Shirley Hale Mathis, as Temporary Guardian of -Trustees of the Benavides Family Mineral Trust
                                  Shirley Hale MATHIS,
               As Temporary Guardian of the Estate of Carlos Y. Benavides, Jr,
                                         Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVQ-000427-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s February 27, 2013
Order Granting Traditional and No Evidence Summary Judgment in favor of Shirley Hale Mathis,
as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr. is AFFIRMED.

      It is ORDERED that Shirley Hale Mathis, as Temporary Guardian of the Estate of Carlos
Y. Benavides, Jr. recover her costs of this appeal from Leticia R. Benavides.

       SIGNED February 12, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice